                 IN TFM TNITED STATES DISTRICT COURT
            FOR TFIE WESTERN DISTRICT OF NORTH CAROLINA FILED IN cOURT
                               ASHEVILLE      DIVISION                             ASHEVILLE, NC

                                                                                    APR 2   I   2021
                            DOCKET NO. I :21-CR-00008
                                                                                 U.S. DISTRICT COURT
                                                                                 W. DISTRICT OF N.C.
UNITED STATES OF AMERICA
                                                   CONSENT ORDER AND
V.                                               JUDGMENT OF FORFEITURE

BRANDY MICHELLE FOHMANN


       WHEREAS, the defendant, BRANDY MICHELLE FOHMANN, has entered
into a plea agreement (incorporated by reference herein) with the United States and
has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I I to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such properfy; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2l U.S.C. $ 853, 18 U.S.C. $ 924(d), and/or 28 U.S.C. $ 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives her interest, if any, in the
properly and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. crim. P.32.2(b)(1) & (cX2), the court finds
that there is the requisite nexus between the properfy and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:21-cr-00008-MR-WCM Document 16 Filed 04/21/21 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:
        . $4,,925.00 in United States currency;
        o Glock 43, 9mm caliber handgun, SN: BAXW874, with magazine
             and ammunition; and
        . Spare Glock 43 magazine and ammunition.
       The United States Marshal and,/or other property custodian for the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

       Ifand to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g
853(n), and/or other applicable [aw, the United States shall publish notice and
provide direct written notice of this forfeiture.

       As to any firearms and/or ammunition listed above andlor in the charging
instrument, defendant consents to disposal by federal, state, or local Iaw enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.




     Case 1:21-cr-00008-MR-WCM Document 16 Filed 04/21/21 Page 2 of 3
       Pursuant to Fed. R. Crim. P. 32.2(bX3), upon entry ofthis Orderof Forfeiture,
the united States Attomey's office is authorized to conduct any discovery needed
to identify, locate or dispose ofthe property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P. 45.

        Following the court's disposition of all timely peritions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. p. 32.2(c)(2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. crim. P.32.2(c)(2), and the United Staies shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. crim. P. 32.2(bX4)(A), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




                 LETZRING
                 States Attomey




BRANDY MICHELLE FOHMANN




FRED
Attomey for Defendant
                                              Signed:   AF,   I {frol
                                           W. CARLETON            ALF
                                           United States           Judge
                                           Western District o North Carolina


                                          3




    Case 1:21-cr-00008-MR-WCM Document 16 Filed 04/21/21 Page 3 of 3
